Citation Nr: 1607407	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to asbestos, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Previously on appeal from the April 2007 rating decision were claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and chronic obstructive pulmonary disorder (COPD).  Entitlement to service connection for PTSD was awarded in an April 2012 rating decision.  Entitlement to service connection for COPD was awarded in an August 2012 rating decision.  As such, these issues are no longer on appeal before the Board.

The Veteran testified at a personal hearing in August 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This claim was previously before the Board in January 2011 and November 2014.  The claims were remanded for additional development, to include VA examinations.  VA examinations were provided in 2011 and 2012, and an addendum was provided in April 2015.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the appellant's service connection claim.

The Veteran contends that he currently has hypertension as a result of his military service.  He has argued that he developed hypertension, and was placed on prescription medication to control his blood pressure, within one year of discharge from service.  Previously, he additionally argued that he developed hypertension as a result of his duties in service, which included "inhaling all types of smoke and chemicals on a daily basis" while working in a "motor pool."  (See April 2008 statement).  He has also noted that he believes his hypertension began in boot camp because he developed headaches at that time.  

Most recently, the Veteran's representative has argued that his hypertension may be due to or aggravated by his service-connected PTSD.  (See December 2015 Appellant Brief).  This contention that his hypertension is related to his PTSD had not been raised prior to December 2015, and therefore the AOJ has not yet addressed this contention.  

Service treatment records include an October 1973 induction examination.  He denied a history of high blood pressure at that time, and on evaluation he had a normal clinical evaluation of his heart and a blood pressure of 120/80.  His October 1976 discharge evaluation noted a normal clinical evaluation of his heart and a blood pressure of 128/67.

During his August 2010 Board hearing, the Veteran testified that he was originally diagnosed with hypertension in 1977 and was treated with medication at that time.  He testified that those records are no longer available.  He stated he was diagnosed with hypertension after seeking treatment for chest pains and difficulty breathing.  He testified he believed his hypertension was due to working around diesel engines, and using solvents to clean parts.  He indicated that he could not get the records from the physician who treated him in the late 1970s.  When asked about his treatment providers in the 1980s and 1990s, he did not remember any doctor's names.  The Veteran's Law Judge encouraged him to report any information he could remember about those doctors to the VA if he later remembered any details so that additional medical records could be received.

Records contained in the claims file include a December 2001 record from Pitt County Hospital which showed the Veteran had a history of hypertension on admission, and was on prescription medication for high blood pressure on admission (Sular).  This is the earliest record indicating the Veteran had a diagnosis of hypertension in the claims file.

A private medical record from October 2006 noted the Veteran provided a history of a diagnosis of hypertension since 1974. 

In April 2011, the Veteran was afforded a VA examination.  He reported that he was treated for hypertension from 1977 to the early 2000s by the same physician.  He reported headaches and eye trouble associated with his hypertension.  The examiner opined that the Veteran's hypertension was not caused by or aggravated by his military service.  In explanation, the examiner found that hypertension was not established during military service and that there was no evidence of asbestos exposure in military service.  The examiner noted that there was no evidence of prescription antihypertensive medications from the 1970s, 1980s and 1990s. 

In July 2012, the Veteran was again afforded a VA examination.  He stated he was diagnosed with hypertension in 1977, but that he also had headaches during basic training in service, for which he did not seek treatment.  The examiner found that it was less likely as not that the Veteran's high blood pressure began during military service because his service treatment records did not show evidence of hypertension, and the Veteran had provided no evidence of high blood pressure within a few years after separation from service.  The examiner noted that the earliest VA treatment records showed a diagnosis of hypertension was in 2002.

Neither the 2011 nor 2012 VA examiners addressed the Veteran's contention that his hypertension is related to his in-service work around chemicals and solvents in the 'motor pool.'  These chemicals included diesel fuels, oils, grease, and possibly asbestos.  The 2012 VA examiner found that it was at least as likely as not the Veteran's COPD was related to the respiratory irritants he was exposed to in service, but did not address if these irritants could have later caused him to develop hypertension.  Additionally, the examiners did not address the Veteran's new contention that his hypertension is related to his service-connected PTSD.  The Veteran was granted service connection for PTSD in an April 2012 decision. 

In November 2014, the Board remanded the claim so that a medical opinion related to the Veteran's exposure to respiratory irritants could be obtained.

In April 2015, a VA evaluator found that the Veteran's service treatment records did not provide evidence of hypertension with onset during service.  The Veteran did not provide documented evidence of high blood pressure within a few years after separation, and treatment records indicated the Veteran was "treated for hypertension in approximately 2002, long after separating form active military service."  She provided the opinion that "there was no evidence based pathophysiology to support the development of hypertension years after separating [from service] as a result of a respiratory exposure."  Notably, prior to the opinion, the evaluator listed an erroneous factual history for the Veteran, including that he re-enlisted in good health in December 1985, and that the record contained a January 1990 EKG that was normal.  The evidence of record does not show that the Veteran served a second period of service starting in 1985, and the Board has been unable to locate any record related to a 1990 EKG.  This information is noted as coming from a July 2013 VA examination; however, again, the Board cannot find evidence in the record that the Veteran had a hypertension examination in July 2013.  As the 2015 evaluator appears to have reviewed the incorrect records for this case in providing her opinion, and as the Veteran has presented a new secondary theory of entitlement (PTSD), the claim must again be remanded for an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  After a review of the virtual records (the 2015 opinion is located in Virtual VA, the majority of the records are located in VBMS), the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed hypertension as a result of his military service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed hypertension as a result of his exposure to respiratory irritants during service (noted in the 2012 examination to include diesel fuel, grease, oil, solvents and potentially asbestos)?

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed hypertension as a result of his service-connected disabilities (including PTSD)?

d) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension has been aggravated beyond its normal progression by his service-connected disabilities (including PTSD)?  If the examiner determines that his hypertension has been aggravated, then the examiner should cite the medical evidence used to show the Veteran's hypertension's baseline of severity prior to aggravation.

The examiner must provide an explanation/rationale for each opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




